Citation Nr: 1013487	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-06 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel 





INTRODUCTION

The Veteran served on active military duty from December 1959 
to July 1963 and from October 1963 to May 1981.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for 
diabetes mellitus.  

On a VA Form 9 dated in March 2005, the Veteran had requested 
a hearing with a Veterans Law Judge at the RO.  However, he 
subsequently failed to report for the hearing scheduled for 
February 9, 2010.

As indicated, the Veteran has perfected his appeal for 
service connection for diabetes mellitus, to include as due 
to herbicide (Agent Orange) exposure. However, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
holding that "service in the Republic of Vietnam" will, in 
the absence of contradictory evidence, be presumed based upon 
the Veteran's receipt of a Vietnam Service Medal (VSM), 
without any additional proof required that a Veteran who 
served in waters offshore actually set foot on land in the 
Republic of Vietnam.  VA disagreed with the Court's decision 
in Haas and sought to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the VSM or service on a vessel off 
the shore of Vietnam.  The Veteran's claim for service 
connection for diabetes mellitus was subject to this stay, as 
one of his DD Forms 214 indicates that he received the VSM.

However, most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court issued another decision 
that, in turn, reversed the previous decision of the Court.  
Specifically, the Federal Circuit Court upheld VA's prior 
requirement that a Veteran must actually set foot within the 
land borders of Vietnam in order to be entitled to the 
statutory presumptions for disabilities claimed as a result 
of exposure to herbicides.  Regardless, the appellant in the 
Haas litigation filed for a rehearing of the Federal 
Circuit's decision, such that the decision was not yet final.  
However, more recently, the Haas litigation concluded, such 
that the stay for Haas-related cases was lifted and is no 
longer in effect.  See Chairman's Memorandum No. 01-09-04 
(January 22, 2009).  Therefore, the Board is now free to 
adjudicate the claim at issue in the present case.


FINDINGS OF FACT

1.  There is no probative evidence that the Veteran served, 
or had other duty or visitation, in the Republic of Vietnam.

2.  There is no evidence of diabetes mellitus in service or 
within one year after the Veteran's separation from service, 
and no competent evidence of a nexus between the Veteran's 
current diabetes mellitus and his period of active service, 
to include his alleged exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2003 and 
July 2009.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, the July 2009 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in July 2009, after issuance of the 
initial unfavorable AOJ decision in July 2004.  However, both 
the Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in August 
2003, followed by subsequent VCAA and Dingess notice in July 
2009, the RO readjudicated the claim in an SSOC dated in 
September 2009.  Thus, the timing defect in the notice has 
been rectified.  In any event, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and private treatment records as identified 
and authorized by the Veteran.  Further, the Veteran has 
submitted numerous statements in support of his claim.  He 
also was provided, but failed to avail himself of, an 
opportunity to provide testimony before a Veterans Law Judge 
in February 2010.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's diabetes mellitus; however, 
such an examination is unnecessary in this case.  In this 
regard, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, although there is evidence of a current diagnosis of, 
and treatment for, diabetes mellitus, there is no evidence 
reflecting a disability in service or a presumptive 
disability within one year of discharge from service.  
Further, there is no medical evidence indicating a link 
between any current diabetes mellitus and service or the 
continuity of symptomatology of disability since service.  
Thus, the first, second, and third elements of McLendon are 
not met and a VA examination to establish a nexus is not 
required.  Therefore, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including diabetes mellitus).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

"Service in Vietnam", for purposes of this presumption, 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  
38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the 
Federal Circuit Court issued its decision in Haas v. Peake, 
525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), wherein it 
confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) 
as requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  A Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters was not entitled to presumptive service connection due 
to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d 
at 1193-1194.  In addition, the Federal Circuit Court held 
that "service in Vietnam" will not be presumed based upon the 
Veteran's receipt of a Vietnam Service Medal (VSM).  See 
Haas, supra.  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumptions of 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) has emphasized 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his diabetes mellitus 
was incurred in service, particularly due to exposure to 
Agent Orange during his period of service in the Republic of 
Vietnam.  See, e.g., the Veteran's statements dated in August 
2003 and September 2003.  

One initial point worth noting in regards to this claim is 
that, despite the Veteran's assertions that he served in the 
Republic of Vietnam, his SPRs contain no evidence to support 
this assertion.  Rather, his SPRs show service in the 
Republic of Phillipines and Morocco.  Furthermore, despite 
the RO's numerous attempts to confirm such service in the 
Republic of Vietnam with the National Personnel Records 
Center (NPRC) and Department of Air Force, it was unable to 
locate information to corroborate the Veteran's accounts of 
service in Vietnam.  In that regard, in September 2009, VA 
issued a memorandum of a formal finding of a lack of 
information required to corroborate service in Vietnam under 
VA Fast Letter 09-07.  Although the Veteran's DD Form 214 
indicates that he received a VSM, as discussed above, 
"service in Vietnam" will not be presumed based upon the 
Veteran's receipt of a VSM.  See Haas, supra.  Therefore, it 
cannot be presumed that he was exposed to an herbicide agent 
during his service.

As already discussed above, the threshold criterion for 
service connection is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, private treatment records show that the Veteran 
was found to have diabetes mellitus in 1997 and has received 
treatment for it since.  See private treatment records from 
P. L. Auxier, M.D., dated from 1998 to 2003.  Thus, the 
evidence of record confirms that the Veteran currently has 
diabetes mellitus.  Consequently, the determinative issue is 
whether this disorder is somehow attributable to the 
Veteran's military service, including his alleged exposure to 
Agent Orange or other herbicide during service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to Agent 
Orange exposure, the Board again emphasizes that the 
Veteran's SPRs fail to indicate that he served in the 
Republic of Vietnam and that the RO's efforts to confirm such 
service were to no avail.  Thus, the automatic presumption of 
service connection afforded for certain specific diseases 
associated with exposure to herbicides, specifically Agent 
Orange, is not for application in this case.  This does not, 
however, preclude the Veteran from establishing his 
entitlement to service connection for the claimed condition 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

However, the Board finds that service connection for diabetes 
mellitus a direct basis is not warranted.  STRs are negative 
for any complaint, treatment, or diagnosis of diabetes 
mellitus, or symptomatology thereof, during service.  Post-
service, the first mention in the claims file of a diagnosis 
of, and treatment for, diabetes mellitus is from November 
1998, indicating that the Veteran was diagnosed with diabetes 
mellitus in 1997, approximately 16 years after the Veteran's 
discharge from service. In this regard, the Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Prior to that time, there 
is no indication that the Veteran had complained of, or been 
treated for, diabetes-related problems.  It follows, 
therefore, that the Board finds no evidence of diabetes 
mellitus or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309.
Further, there is no basis to award service connection for 
his diabetes mellitus based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

Finally, there is no competent evidence of a nexus between 
his diabetes mellitus and his military service decades 
earlier, to include his alleged exposure to herbicides at 
that time.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
diabetes mellitus, he is not competent to render an opinion 
as to the medical etiology of this disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER


Service connection for diabetes mellitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


